DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The previous prior art rejection under by Tamai et al (US 5380805) as evidences by Wu et al (Study on Thermal Properties and Crystallization Behavior of Blends of Poly(phenylene sulfide)/Poly(ether imide), Polymer-Plastics Technology and Engineering, 49: 1506- 1514, 2010) and by Aneja et al (US 20070066765) maintained and therefore it is proper to make this rejection FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamai et al (US 5380805) as evidences by Wu et al (Study on Thermal Properties and Crystallization Behavior of Blends of Poly(phenylene sulfide)/Poly(ether imide), Polymer-Plastics Technology and Engineering, 49: 1506- 1514, 2010).
4.	Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aneja et al (US 20070066765).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Aneja et al (US 20070066765).
 Amendments to claims 1-3 are noted.
Tamai teaches a composition useful for sintering molding (see 50:35), comprising dry blending polyetherimide (see Example 1 at 40:20) with polyphenylene sulfide (see Examples 42-45 at 55:25) at 98:2 to 50:50 ratio.
Aneja teaches Phase separated blends of semicrystalline polyaryletherketones, and polysulfone etherimide (see Abstract), suitable for sintering (see 0178). 

The rejection can be found in the NON-FINAL office action mailed 7/28/2022 and is herein incorporated by reference.
Response to Arguments
6.	Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive. 

Applicant argues that neither Tamai nor Aneja teach claimed polymers. 
Examiner disagrees. Tamai teaches a composition useful for sintering molding (see 50:35), comprising dry blending polyetherimide (see Example 1 at 40:20) with polyphenylene sulfide (see Examples 42-45 at 55:25) at 98:2 to 50:50 ratio.
Aneja teaches Phase separated blends of semicrystalline polyaryletherketones, and polysulfone etherimide (see Abstract), suitable for sintering (see 0178). 

Regarding claim 3, Applicant submits that cited combination of references is not obvious. 
Aneja disclose that the polyarylether ketones have a crystalline melting point from 300 to 420° C {see claim 13), while the polysulfone etherimide has a glass transition temperature (Ts), from 240 to 350°C {see claim 14) and the blend have a crystallization melting point {see claim 17).
However, as disclosed in the previous Office Action, when polysulfone etherimide Tg is below 275C, the limitations of claim 1 are met (see Non-Final Office Action issued on 7/28/2022).
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765